 In the Matter of SAMUEL GOLDENBERG, DOING BUSINESS AS AN INDI-VIDUAL UNDER TIIE FIRM NAME AND STYLE OF PARAGON SLIPPER COM-PANYandBOOT AND SHOE WORKERS UNION, A. F. OF L.Case No. R-756AMENDMENT TO DIRECTION OF ELECTIONJuly 12, 1938On June 27, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held within fifteen(15)days therefrom, under the direction and supervision of theRegional Director for the Second Region (New York City). TheBoard, having been advised that a longer period is necessary, herebyamends the Direction of Election issued oil June 27, 1938, by strik-ing therefrom the words "within fifteen (15) days from the dateof this direction" and substituting therefor the words "withintwenty-five (25) days from the date of this Direction."17 N. L. R. B 1213.8 N. L. R. B., No. 29.243117213-39-vol. 8-17